¶ 42.
REILLY, RJ.
(concurring). I concur but not for the reasons set forth by the majority.1 The legislature has placed jurisdictional limitations on the types of proceedings that may be brought against persons based upon their age. For example, if a person seventeen years of age or older commits a crime, that person is subject to criminal court jurisdiction, while if a person aged ten to seventeen years of age commits a criminal act, that person is subject to a delinquency petition under juvenile court jurisdiction.2 See Wis. *278Stat. §§ 938.02(1), 938.12 (2015-16).3 If a person under ten years of age engages in conduct that would be a delinquent/criminal act, that person is subject to a Child in Need of Protection and/or Services (CHIPS) petition under juvenile court jurisdiction. Wis. Stat. § 938.13(12).
¶ 43. In contrast to jurisdictional age limitations, we have our common law application of those jurisdictional age limitations. Jurisdiction of the court, whether juvenile or criminal, is determined by the person's age at the time of charging and not by the person's age at the time of their criminal/delinquent conduct. State v. Annala, 168 Wis. 2d 453, 463, 484 N.W.2d 138 (1992); Majority, ¶ 20. The State may reach down and pull what would have been a delinquency matter and bring it into criminal court so long as the state can show that it was not purposely manipulating the system to avoid juvenile court jurisdiction. State v. Becker, 74 Wis. 2d 675, 678, 247 N.W.2d 495 (1976) ("[W]hen the charging authorities have reason to believe that a child has committed an offense which, if committed by an adult, constitutes a crime, jurisdiction in a criminal court cannot be maintained on a charge brought after the child becomes eighteen, unless it is affirmatively shown that the delay was not for the purpose of manipulating the system to avoid juvenile court jurisdiction.").
¶ 44. My initial concern in this case was whether the law allows the state to pull what would have been a CHIPS petition up to criminal court jurisdiction. A CHIPS proceeding is not a criminal proceeding; it is civil in nature and its focus is on providing treatment *279and services to the child. State v. Thomas J.W., 213 Wis. 2d 264, 266, 272-74, 570 N.W.2d 586 (Ct. App. 1997). A delinquency action is akin to a criminal court proceeding as the juvenile is subject to possible imprisonment and is entitled to many of the constitutional protections afforded to criminal defendants.4 See id. at 274-76.
¶ 45. I write separately to express my concern that at some stage a child does not have the capacity to commit a crime, i.e., siblings, aged two and three, sharing a bath and playing "doctor" do not have the capacity to commit the crime of sexual assault of a child. The disturbed four year old who abuses animals and the five year old who likes to play with matches and burn things should be treated as children who need help rather than convicted and locked up as animal abusers or arsonists. The imprisonment of an adult for conduct the person engaged in when they were between the ages of one and nine years old strikes me as akin to punishing a puppy two days after the puppy had an accident in the house—the child/puppy has no idea why they were just struck and all they have learned is a fear of their master.
¶ 46. Under common law, children under the age of seven ("age of reason") were conclusively presumed to be without criminal capacity, while those who reached the age of fourteen were treated as fully responsible. 2 Wayne R. LaFave, Substantive Criminal Law § 9.6, at 62 (2d ed. 2003). The early common law defense of "infancy" was based on "an unwillingness to *280punish those thought to be incapable of forming criminal intent and not of an age where the threat of punishment could serve as a deterrent." Id. § 9.6(a) at 63. For persons between the ages of seven and fourteen, there was a rebuttable presumption of criminal incapacity. Id.
¶ 47. While I could argue that the legislature has fixed the "age of reason" at greater than ten years of age by virtue of Wis. Stat. § 938.13(12), I acknowledge that our common law allows the state to bring a delinquency petition even when the child's bad conduct took place prior to the age of ten years. In D.V. v. State, 100 Wis. 2d 363, 302 N.W.2d 64 (Ct. App. 1981), the child, like Sanders, was in the CHIPS age category at the time of his delinquent conduct. Id. at 364. The state brought a delinquency petition against D.V. after he turned twelve.5 Id. D.V. jurisdictionally challenged the delinquency petition arguing that any petition filed must be a CHIPS petition. Id. The court followed State ex rel. Koopman v. County Court, 38 Wis. 2d 492, 157 N.W.2d 623 (1968), in concluding that the age of the child at the time the delinquency petition is filed is jurisdictionally determinative rather than the age of the child at the time of the offending conduct. D.V., 100 Wis. 2d at 366-67. If it is permissible for the state to pull a CHIPS category act into a delinquency petition, then there is no logical legal reason why the state cannot pull a CHIPS category act into a criminal complaint. Given D.V, I must agree with the majority that Sanders' trial counsel did not provide ineffective *281assistance of counsel and the criminal court had jurisdiction over Sanders' pre-ten conduct. See Cook v. Cook, 208 Wis. 2d 166, 189, 560 N.W.2d 246 (1997).
¶ 48. I do not join in the majority's characterization that the justices, judges, and legislators of this state have mistakenly used the term "jurisdiction" instead of "competency." Majority, ¶¶ 17, 23. A circuit court is a court with general jurisdiction to hear all matters, civil and criminal, within this state, and has "original jurisdiction" over all criminal cases. State v. Fischer, 175 Wis. 69, 71-72,184 N.W. 774 (1921); Allen v. State, 5 Wis. 329, 334 (1856). "Subject matter jurisdiction is the power of the court to determine the facts, apply the law and set the penalty." State v. Asmus, 2010 WI App 48, ¶ 4, 324 Wis. 2d 427, 782 N.W.2d 435. As long as a complaint alleges that a crime has been committed, a circuit court has subject matter jurisdiction regardless if a criminal statute can be applied to the facts involved. State ex rel. McCaffrey v. Shanks, 124 Wis. 2d 216, 231, 369 N.W.2d 743 (Ct. App. 1985). There is no discussion in Koopman, D.V., Annala, or State v. LeQue, 150 Wis. 2d 256, 442 N.W.2d 494 (Ct. App. 1989), of "competency." We on the court of appeals do not have "the power to overrule, modify or withdraw language from" prior published decisions so as to change the word "jurisdiction" to "competency," see Cook, 208 Wis. 2d at 189, and to the extent the majority so asserts, I do not join.

 I join with the majority as to its discussion of the "incest count." See Majority, ¶¶ 30-41.


 Subject to numerous statutory exceptions and "waiver" provisions.


 All references to the Wisconsin Statutes are to the 2015-16 version unless otherwise noted.


 Miranda protections apply in juvenile delinquency and waiver proceedings as juveniles face exposure to "significant imprisonment or confinement in detention facilities." State v. Thomas J.W., 213 Wis. 2d 264, 271-72, 570 N.W.2d 586 (Ct. App. 1997).


 D.V. was eleven at the time of his conduct, however, the delinquency age at the time of D.V.'s conduct was twelve years of age rather than today's ten years of age. Compare D.V. v. State, 100 Wis. 2d 363, 364-65, 302 N.W.2d 64 (Ct. App. 1981), with Wis. Stat. § 938.13(12).